 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   BENJAMIN JONES,                                   Case No.: 1:18-cv-01537-BAM (PC)
12                      Plaintiff,                     ORDER DENYING PLAINTIFF’S IN FORMA
                                                       PAUPERIS APPLICATION, WITHOUT
13          v.                                         PREJUDICE
14   CALIFORNIA DEPARTMENT OF                          (Doc. No. 2)
     CORRECTIONS, et al.,
15                                                     ORDER TO SUBMIT APPLICATION TO
                        Defendants.                    PROCEED IN FORMA PAUPERIS FOR A
16
                                                       PRISONER, OR PAY FILING FEE WITHIN
17                                                     THIRTY (30) DAYS

18

19
            Plaintiff Benjamin Jones is a state prisoner proceeding pro se in this civil rights action
20
     pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on October 29, 2018, in the
21
     Sacramento Division of the United States District Court for the Eastern District of California.
22
     (Doc. No. 1). On November 7, 2018, this matter was transferred to the Fresno Division of the
23
     Court. (Doc. No. 4.)
24
            Currently before the Court is Plaintiff’s application requesting leave to proceed in forma
25
     pauperis pursuant to 28 U.S.C. § 1915, filed on October 29, 2018. (Doc. No. 2). Plaintiff’s
26
     application is incomplete. Although Plaintiff has signed and dated the form and submitted a
27
     certified copy of his trust account statement, Plaintiff has not answered Question 3 of the form in
28
                                                      1
 1   full, leaving most of the subparts of that question incomplete. There are also incoming funds on

 2   Plaintiff’s trust account statement that are not explained.

 3          Plaintiff must submit a completed form if he wishes for the application to be considered.

 4   Plaintiff is not required to submit a new copy of his trust account statement. The Court will

 5   obtain an updated statement directly from the California Department of Corrections and

 6   Rehabilitation on his behalf once he submits a completed application form.

 7          Accordingly, IT IS HEREBY ORDERED as follows:

 8          1.      Plaintiff’s motion to proceed in forma pauperis, filed on October 29, 2018 (Doc

 9   No. 2) is denied, without prejudice;

10          2.      The Clerk of the Court is directed to serve this order and a blank in forma pauperis

11   application for a prisoner on Plaintiff;

12          3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file

13   the attached application to proceed in forma pauperis, completed and signed, or in the alternative,

14   pay the $400.00 filing fee for this action;

15          4.      No extension of time will be granted without a showing of good cause; and

16          5.      Plaintiff is warned that the failure to comply with this order will result in dismissal

17   of this action, without prejudice.

18
     IT IS SO ORDERED.
19

20      Dated:     November 7, 2018                            /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                       2
